Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.260 Filed 05/22/19 Page 1 of 17



 A WORD ABOUT THE ESTIMATES:
 It is very difficult to find a price for many of these items.
 Many titles are unavailable, and when I say unavailable, I mean
 unavailable ANYWHERE. I have had these titles on my wishlist/wantlist
 for a year with no postings. Think: "Not just out of print, but the
 entire studio making it dissolved, and that was twenty years ago." I
 bought all of these items either in New/Mint or VG+ condition.I played
 them maybe once or twice because I didn't want them to get scratched
 or messed up. I had to estimate what I spent on them because I don't
 have the receipts anymore--they were destroyed by defendant. I cannot
 gather them from the web because I don't have those same email/ebay
 accounts anymore. If I found a copy, whatever the price, I listed the
 price. It is going to be very difficult to find replacement copies of
 a lot of these items. I estimated a pillow of $100 for each out of
 print item simply because: "I don't know." and I should be able to ask
 for replacement cost. Items marked with a * mean I probably paid less
 than 30 for it. This estimate is honestly the best I can do.

 1591: Awesome Assets (1987, 4 Play)            18
 1519. Amy's Pissing Phantasies Vol. 2          50 (All hightide videos
 are $50 up)
 1520. Doc Pee                                  50
 1521. Switch Hitters Butt Fuckin B            9.62
 1522. Switch Hitters My Husband Lo            9.62
 1523. Switch Hitters Suck That Cock           9.62
 1524. Bible Black disc 1                       75
 1525. Bible Black disc 2
 1526. Bible Black disc 3
 1527. Blackmail 2 disc 1                        44
 1528. Blackmail 2 disc 2
 1529. G-Taste disc 1                            39
 1530. G-Taste disc 2
 1531. G-Taste disc 3
 k304.86
 1532. Gorgeous Wet Georgette                    50
 1533. Piss N'Fist                               50
 1534. Golden Swallow                            50
 1535. Pissing Passion                           50
 1536. Lespiss                                   50
 1537. Peenuts                                   50
 1538. Liquid Lust                               50
 1539. Preggo Piss                               50
 1540. Amy's Pissing Phantasies Vol. 5           50
 1541: Switch Hitters: Bisexual Virgins         9.62
 1355. Older And Anal 1 disc 1   (Filmco 1995)   104   *
 k868.48
 1356. Older And Anal 1 disc 2
 1357. Older And Anal 1 disc 3
 1358. Older And Anal 1 disc 4
 1359. Older And Anal 1 disc 5
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.261 Filed 05/22/19 Page 2 of 17



 1360. Older And Anal 1 disc 6
 1342. Milf Next Door 8     (Pulse, 2009)        8
 1313. End Of The World (Vivid, 2000)           32
 1308. Endlessly   (Vivid, 1993)                28
 1282. XXXBox (Teravision 2008)                  8
 1248. Speedster (Vivid 1992)                   27
 1246. Just Do Me (Vivid 2006)                  34
 1103. Supermodel (Vivid 1994)                  26
 1094. Forced To Lactate 5 (Spunky Spur 2000)   oop (100)* no listings
 1095. Forced To Lactate 7 (Totally Tasteless 2001) 7
 k1138.48
 999 Double Air Bags 7 (Channel 69, 2002)       34
 1000. Big Clits Big Lips 3 (Channel 69 2002)   34
 1001. Big Clits Big Lips 2 (Channel 69 2002)   17
 1002. Big Clits Big Lips 5 (Channel 69 2003)   34
 1003. Private Teacher (Caballero 1983)         10
 1004. Maddams Family (Xcitement 1991)          14
 1005. Golden Touch (Wicked 1995)               34
 1006. Satisfactions (Caballero 1982)            9
 1007. Dinner Party (Adam & Eve 1994)           74
 1008. My Plaything: Gauge (Digital Sin 2001)   69
 1009. Ready To Drop 31 (Filmco 2000)           16
 1010. Ready To Drop 32 (Filmco 2000)           12
 1011. Ready To Drop 39 (Filmco 2002)           34
 1012. Ready To Drop 41 (Filmco 2002)           29
 1013. Amazing Tails 3 (Caballero 1987)          6
 k1517.48
 1014. Stiff Competition (Caballero 1984)        8
 1015. Debbie Does Dallas 3 (VCA 1985)           7
 1016. Young and Innocent (VCX 1981)            14
 1017. Trash In The Can (Las Vegas Video 1993) 24
 1018. Prom Girls (Caballero 1988)               9
 1019. Last Condom (CDI 1988)                   74
 1020. Street Angels (Las Vegas Video 1992)     24
 1021. Pillowman (VCA 1988)                     11
 1022. Passages 3 (Vivid 1991)                  34
 1023. Immortal Desire (Vivid 1993)             32
 k1801.48
 1024. Hands Off (Plum 1987)                    74
 1025. Sex Appraisals (Filmco 1990)             24
 1026. Babes Illustrated 11 (Metro 2001)        22.81
 1027. Pro Ball (Vidco 1991)                    11
 1028. Dial A Nurse (Vidco 1992)                44
 1029. Obsexxed (Vidco 1992)                     6
 1030. Tight Spot (Vidco 1992)                   9
 1031. Portrait of an Affair (Vidco 1988)        8
 1032. Gimme An X (Vidco 1993)                  54
 1033. Trouble (Vidco 1989)                      8
 1034. Panties (Vidco 1993)                      9
 1035. Masseuse 2 (Vivid 1994)                  29
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.262 Filed 05/22/19 Page 3 of 17



 1036. No Motive (Midnight 1994)                 29
 1037. Young Nurses In Lust (LBO 1995)           34
 1038. Peeping Tom (Metro 1986)                  13
 k2121.29
 1039. Fashionistas disc 1 (Evil Angel 2002)     38
 1040: Fashionistas disc 2
 1041: Fashionistas disc 3
 1042. Honeydrippers (Rosebud 1992)              34
 1043. Country Girls In Heat                     75
 1044. Old Grannies Young Panties 1 (Heatwave, 2002) 24
 1045. Cafe Flesh 3 (VCA 2003)                   9.94
 1046. Miami Spice 2 (Caballero 1986)            7
 1047. New Barbarians 2 (VCA 1990)               9.94
 1048. Looker 1 and 2 (Pleasure 1998,2000)      14.43 + 26est
 k2414.6
 1049. Bodyslammin' 1 and 3 (AGV 1997,1998)      56
 1050. Pretty Peaches 2 (VCA 1987)               9.94
 1051. Anal Misconduct (Vidco 1995)              39
 939. Abby Winters 4 pack disc 1                 26
 940. Abby Winters 4 pack disc 2
 941. Abby Winters 4 pack disc 3
 942. Abby Winters 4 pack disc 4
 943. Your Mom Tossed My Salad (Lethal Hardcore 2009) 9
 944. Uranus Experiment disc 1 (Private 1999)          19
 945. Uranus Experiment disc 2
 946. Uranus Experiment disc 3
 947. Uranus Experiment disc 4
 948. Taboo American Style 1 (VCA 1985)            29
 949. Taboo American Style 2
 950. Taboo American Style 3
 k2547.54
 951. Taboo American Style 4
 952. Big Wet Asses 15    (Elegant Angel 2009)   14
 953. Asian Chunky Chicks (Channel 69, 1999)     10
 954. Sex City disc 1 (Private Gold 2006)        13
 955. Sex City disc 2
 956. Cheerleaders disc 1 (Digial Playground 2008)         18
 957. Cheerleaders disc 2
 913. Granny's Gone Anal disc 1    (Filmco 2004) oop (100)* no listings
 914. Granny's Gone Anal disc 2
 915. Granny's Gone Anal disc 3
 916. Granny's Gone Anal disc 4
 917. Granny's Gone Anal disc 5
 918. Granny's Gone Anal disc 6
 k2757.54
 884. Mother Daughter Exchange Club 2(Girlfriend 2008)12
 885. DVDA (DVSX 2003)                           64*
 886. Obsession 2 disc set (Evil Angel 2006)     24
 887. Older Women, Younger Women 8(Coast to Coast 2007)             13
 888. Shot At Home 4 (Shot At Home 2008)                            22
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.263 Filed 05/22/19 Page 4 of 17



 889. Obscene Behavior 5(Red Light District 2008)                         10
 890. Art of Kissing(Viv Thomas 2003)                                     24
 891. Jack's P.O.V. 13(Digital Playground 2009)                           39*
 892. Cherries 56 (Homegrown 2007)                                         9
 893. Dear Fanny (Metro 1985)                                             34
 894. Corruption disc 1 (Sex Z 2006, directors cut w/fisting)       oop
 (100)* no listings
 895. Corruption disc 2
 896. Corruption disc 3
 880. Panochitas Gorditas 1 (Channel 69 1999)                        15.34
 881. Panochitas Gorditas 2 (Channel 69 2000)                        15.34
 882. Panochitas Gorditas 3 (Channel 69 2000)                        18.18
 873. Mask (Vivid 1993)                                              21
 870. Fucking At 50 4   (Heatwave 2002)                              17
 871. Big Bad Grannys (Metropolis 2000)                             oop
 (100)* no listings
 862. Double Pleasures (Plush 1996)              17
 863. Big Love (Plush 1997)                      54*
 831. American Girl (Vivid)                       8
 811. Airtight (Metro 1998)                      34
 745. Xcalibur 3 disc 2                          27
 746. Xcalibur 3 disc 1 (Ninn Worx 2007)
 k=3435.4
 701. Nightshift Nurses (VCA 1987)               9.94
 702. Bad Wives 2 (Vivid 2001)                   9.94
 703. Hot Spa (Caballero 1984)                   9.94
 704. Lisa (Sin City 1997)                       14
 705. If My Mother Only Knew (Caballero 1985)             12
 706. Wild Dallas Honey (Caballero 1982)                  34 *
 707. Granny Anal Queens 2 (Filmco 2005)                  49 *
 708. Never Sleep Alone (Caballero 1984)                  39 *
 709. I Want To Be Bad (Metro 1984)                       16
 710. Winkers #2 (Sineplex 2004)                 oop (100)*
 711. Strap-on MILF's (Xtraordinary 2005)        11
 712. Mature Kink Orgy 3 (Xtraordinary 2005)      8
 713. Body Builders In Heat 6 (Channel 69, 2000)14
 k3637.22
 714. Animal Variety Volume 13(missing 1 disc) 200
 715. Animal Variety Volume 8 disc 2            200
 716. Animal Variety Volume 10 disc 2           200
 717. Animal Variety Volume 10 disc 3
 718. Depraved Fantasies (Zane 1994)             97
 719. Ecstasy Girls (Caballero 1979)             34
 720. Lady Be Good (VCA 2001)
 9
 721. Older Women And Younger Women 2 (Coast to Coast 2003)
 19
 722. Older Women And Younger Women 3 (Coast to Coast 2002)
 16.64
 723. Older Women And Younger Women 5 (Coast to Coast 2004)                 13
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.264 Filed 05/22/19 Page 5 of 17



 724. Euphoria disc 1 (Wicked 2001)            19.99
 725. Euphoria disc 2
 k4570.85
 726. Debbie Does Dallas 2 (Caballero 1981)     9.94
 727. Peek of Pandora (Nutech 2000)            44*
 728. Breeders (Metro 1996)                     9.94
 729. Sex World 2002 (VCA 2001)                 6.97
 730. Space Nuts disc 1 (Wicked 2003)          19.99
 731. Space Nuts disc 2
 732. Opening of Misty Beethoven(Distribpix 1975)28
 733. Barbara Broadcast (VCA 1977)              13
 734. Bobby Sox (Vivid 1996)                    44
 735. Lesbian Mature Women 6 (Channel 69, 2001) 39
 736. Bordello Blues (Wicked 2000)              22
 737. Caught From Behind 7 (Filmco 1987)        49*
 738. Caught From Behind 8 (Filmco 1988)        74*
 k4805.69
 739. Hard Rockin' Babes (Vidco 1987)            9
 740. Moondance (Video Team 1996)                9
 741. This Is Your Sex Life (Vidco 1988)         9
 742. Anything Goes (Caballero 1993)            12
 651. Etv (Vidco 1988)                           7
 652. Eye Candy (VCA 1998)                      13.99
 653. Garage Girls (Metro 1980)                 14
 654. Easy (VCX 1978)                           17
 655. Insatiable 2 (Caballero 1984)             11
 656. Train My White Ass(Wildlife 2002)          9
 657. Search For The Snow Leopard(Ultimate 1998)16
 658. Sore Throat (VCX 1986)                    14
 k5071.68
 659. Face Fucked (Wildlife 1998)               19
 660. Dirty Western (Arrow 1975)                14
 661. Air Bags 2 (Channel 69 1999)              14
 662. Loose Lifestyles (Caballero 1987)          8
 663. Open Nightly (Caballero 1980)             17
 664. Latex (VCA 1995)                          10
 665. Pleasure Game (Caballero 1987)             9
 666. Dirty Girls(vca 1984)                     29
 667. Centerspread Girls (Caballero 1982)        9
 668. Secret Urges    (Vidco 1994)               8
 669. Little Miss Curious (Caballero 1991)       9
 670. MiMi                (Caballero 1987)       7
 671. Desperate Women (Vidco 1985)               8
 k5107.68
 672. Secret Passions (Caballero 1979)           7
 673. Bi Sex 4 pack                             oop (100)* no listings
 674. Too Naughty To Say No (Caballero 1984)    64
 675. Neon Nights disc 1 (Command 1981)         29
 676. Neon Nights disc 2
 677. D: Vine Luv disc 1                        73*
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.265 Filed 05/22/19 Page 6 of 17



 678. D: Vine Luv disc 2
 679: D: Vine Luv disc 3 and 4
 680. Stepmother's Sin                           54*
 681. 8 to 4 (Caballero 1981)                      9
 682. L.A. Fashion Girls (VCA 1998)              19
 683. Pizza Girls (VCX 1978)                     14
 k5592.68
 684. Dream Girls (VCA 1987)                     16
 685. Amanda By Night (Caballero 1981)           14
 686. Red Vibe Diaries (Metro 1997)              10
 687. Femmes On Fire (VCA 1990)                    6
 688. Electric Sex (New Sensations 1999)         18
 689. Stacy Valentine 4 on 1 (vca)               32
 690. Slightly Used (Vidco 1987)                   7
 691. Big Game (Arch Angel 1997)                   8
 692. Seven Deadly Sins (vivid 1999)             18
 693. Hell on Heels (wicked 1999)                  8
 694. Brat (Vivid 1986)                          39
 695. Dog Walker (John Leslie 1994)              27
 550. Furburgers (Vidco 1987)                    13
 k5622.68
 551. Neo Pornographia 1 (Ninn Worx 2005)        20
 552. Opera (Elegant Angel 2003)                 17
 553. Battle Of The Glands (Las Vegas Video 1994)           21
 554. Friday The 13th Nude Beginning Part 2 (Vidco 1989)     8
 555. Hello Molly (Caballero 1989)               8
 556. Max Hardcore Extreme Schoolgirls 14      12
 557. Max Hardcore Extreme Schoolgirls 16     oop (100) no listings *
 558. R.E.A.L. (Las Vegas Video 1994)24
 559. Trash Talkin' Co-Eds (VCA 2006)17
 560. High Desert Pirates (VCA 2004) 64*
 561. Brown Eyed Blonde (VCA 1999)   65*
 562. Absolutely Adorable (VCA 2004) 104*
 k6276.68
 563. Sacred Sin disc 1 (Ninn Worx 2006)           20
 564. Sacred Sin disc 2
 565. Catherine disc 1 (Pure Play 2005)            19
 566. Catherine disc 2
 567. Much More To Love (Totally Tasteless 2002)      8
 568. Cashmere (VCA 1998)              8
 569. Pussy Kat (Ninn Worx 2005)     13
 570. Upload disc 1 (Sex Z 2007, directors cut w/ fisting/golden
 showers)    oop (100) no listings
 571. Upload disc 2
 572. Upload disc 3
 573. Upload disc 4
 574. Hot Rackets (Metro 1979)       38
 575. Diva 1 (VCA 1997)              10
 k6266.68
 576. Diva 2                         10
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.266 Filed 05/22/19 Page 7 of 17



 577. Diva 3                         23
 578. Diva 4                         54*
 579. Trophy Whores 2 (Evil Angel 2006) 10
 580. Desigarro Anal                 14
 581. Le Virgine de Putero           14
 582. Ass Jazz 4 (Evil Angel 2006)   10
 583. Panochita's Caliente           17
 584. Sunset Thomas 4 on 1 (vca)     15.21
 585. Unbelievable Sex 4 (Jill Kelly 2003) 11
 586. Curse of the Catwoman (VCA 1991) 15.21
 587. Something About Mary (mary carey) 8
 k6694.1
 588. Mondo Porno (VCA 2002)          13.99
 589. Asia Carrera 4 on 1 (VCA)       15.21
 590. Wet Rainbow (Arrow 1973)        11
 591. Baby Face 2 (VCA 1986)          8
 592. Wicked One (Wicked 1995)       14
 593. Strap Attack 2 (Evil Angel 2005) 21
 594. Lover's Lane (Wicked 2005)     13
 595. Babysitters (Digital Playground 2007) 19
 596. Ginger Lynn 4 on 1 (VCA)             15.21
 597. Tower of Power (Metro 1985)    11
 525. Debbie Goes To College (Essex 1986) 14
 421. Pleasureland (Vivid 1996)      44*
 31. Dirty Secrets (Wicked 1998)     14
 k6681.51
 32. Mona (SWV)                            15
 33. Unreal (VCA 2001)               13.99
 34. Old Grannies Young Panties 3(Heatwave 2004)     10

 VHS

 1. Head Waitress (VCA 1984)                                   22
 2. The Chameleon (VCA 1989)                                   20
 3. Sound of Love (Caballero 1981)                             23
 4. Riot Girls In Sin City (Sin City 1993)                     11.25
 5. Zazel(Metro 1997)                                          25
 6. Load Warriors (Vidco 1987)                                 19
 k=7066.75
 7. Taboo 12 (Metro 1994)                                       4
 8. Babes Illustrated 3 (Metro 1995)                           14
 9. University Co-Eds 25 (Dane 2000)                           20
 10. Numbered Cassette (video age 4 movies on 1 comp)           15
 11. Passages 1   (Vivid 1991)                                  17
 12. Main Course (Arrow 1993)                                   24
 13. Amateurs                                                   10
 14. Caligula (Image 2000)                                      30
 15. Juicy Sex Scandals (Vidco 1991)                            15.25
 16. Prince of Lies (Legend 1992)                               74 *
 17. Pump Fiction (Video Tean 1995)                             14
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.267 Filed 05/22/19 Page 8 of 17



 18. Lesbians In Tight Shorts (Las Vegas Video 1991)             oop (100)*
 no listings
 19. Pussycat Galore (Arrow 1984)                                16
 20. Models (Sin City 1997)                                      14
 k7083
 21. Miss Piggy                                                  50
 22. Parted Lips (Video-X-Pix 1986)                              20
 23. Best of Penthouse 7                                          8
 24. Debbie Does Dallas (VCX 1978)                               17
 25. Behind The Green Door (Mitchell Brothers 1972)               7
 26. First Time Ever! (Plush 1995)                               21
 27. Frisky Business (VCA 1984)                                  17
 28. Texas Dildo Masquerade (Heatwave 1997)                      17
 29. Marriage And Other 4 Letter Words (VCA 1974)                29
 30. Star Angel (Command 1986)                                   23.95
 31. The Fluffer pt. 2 (Fat Dog 1993)                             8
 k=7651.95
 32. Hollywood Hooters (VCA 1998)                               25
 33. South Central Hookers 3 (Heatwave 1998)                    41*
 34. Growing Up (VCX 1975)                                      12
 35. Great Sexpectations (VCA 1984)                             20
 36. Alice In Wonderland    (Caballero 1976)                    50*
 37. Hot Blooded (Caballero 1985)                               54*
 38. Devil In Miss Jones 2 (VCA 1982)                           20
 39. 1001 Erotic Nights (Essex 1982)                            9.95
 40. Seduction of Jill Kelly (Video Team 1997)                  20
 41. Bubblegum (VCA 1983)                                      oop (100)*
 no listings
 42. Ultimate Horse                                             50
 43. Flip of A Coin (Wet 1997)                                 oop (100)*
 44. Strassenflirt                                              50
 45. Body Magic (Essex 1982)                                    23
 k7620.90
 46. Twin Cheeks 4 (CDI 1992)                                   74*
 47. Older Women Eat Pussy                                     oop (100)*
 no listings
 48. Designs On Women (Metro 1994)                             oop (100)*
 no listings
 49. Goin Deep                                                  29
 50. Muff Divers Delight                                       oop (100)*
 no listings
 51. Elegant Bargaim (Fat Dog 1995)                             18
 52. Nineteen 27 (Dane 1999)                                    64*
 53. In My Box (Erotic Angel 2001)                              34
 54. Sex Merchants (Dreamland 2001)                            oop (100)*
 55. Lover's Trance (Legend 1990)                               18
 56. Magic Touch (Cal Vista 1985)                               13
 k=8856.9
 57. Roadside Sluts 7                                          oop (100)*
 no listings
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.268 Filed 05/22/19 Page 9 of 17



 58. Up The Wahzoo (Coast To Coast 2001)                        12
 59. C6H Comp. (Video Age/4 hours of seka                      oop (10)
 60. Killer Looks (Vivid 1991)                                  26
 61. Friday The 13th A Nude Beginning (Vidco 1987)              10
 62. Les Interdits                                              50
 63. Good Girls of Godiva High (VCX 1979)                       12.95
 64. Possessions(blake) (Studio A 1997)                         25
 65. Black Silk Stockings (Select-a-tape 1979)                  18
 66. Can't Get Enough Dog                                       50
 67. Lonesome Ladies 1 (Marlowe Sales 1987)                    oop (100)*
 68. Tracy I Love You (Caballero 1987)                          17
 69. Some Kind of Woman (Caballero 1985)                        10
 70. Forbidden Farrah (Dreamland/K-Beech 2000)                  19
 k8210.85
 71. Bashful Blonde                                             11
 72. Tight Places                                               20
 73. Reds (Plum 1997)                                           20
 74. Natural Assets                                            oop (100)
 no listings
 75. Shame (Vivid 1994)                                         20
 76. Olivia                                                     20
 77. California Cocksuckers (Sin City 1998)                     74*
 78. Knocked Up Nymphos (Blue Demon 2006)                        7
 79. Hot Nights And Dirty Days (Vidco 1988)                     25
 80. Fuck My Ass Please 8                                      oop (100)*
 no listings
 81. Between Her Thighs (CDI 1992)                            oop (100) no
 listings                          k=9813.85
 82. Sorority Sex Kittens 1 (VCA 1993)                          20
 83. Hills Have Thighs (Midnight 1992)                         oop (100)no
 listings
 84. Big Bad Grannys                                           oop (100)*
 no listings
 85. Only With A Married Woman (Legend 1990)                   oop (100)*
 no listings
 86. Route 69 (Erotic Angel 1998)                                10
 87. Phoenix 2 (Vivid 1992)                                      30
 88. Bedeviled (Dreamland 2000)                                   5
 89. Pleasure Seekers (Dreamland 2002)                           14
 90. All of Me                                                   64*
 91. Shay's Sweet Shop (Dreamland 2001)                          24
 92. Operation: Centerfold (Notorious 1999)                      oop (100)*
 no listings
 93. Dumb Blonde (Vivid 2002)                                   20
 94. Couch Therapy (Dreamland 1999)                             19
 95. Best of Alicia Monet 1 (Wet 2002)                         oop (100)*
 no listings                         k8775.85
 96. Best of International Lesbian Affair 2 (Fat Dog)          oop (100)*
 no listings
 97. Sex And The Single Girl                                   oop (100)*
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.269 Filed 05/22/19 Page 10 of 17



  98. Hard For Lard                                              16
  99. Mummy 3 (Las Vegas Video 1992)                             13
  100. Miss Orgasma (K-Beech, 2001)                              44*
  101. Lunar Lust (Filmco 1990)                                  10
  102. Hard To Thrill (CDI 1991)                                 11
  103. Taboo 16 (Metro 1996)                                     13
  104. Nineteen 22 (Dane 1999)                                   10
  105. Fuck Em All 2                                            oop (100)*
  no listings
  106. Sisters (Zane 1993)                                       74
  k=11010.85
  107. Anal Maniacs 5 (Wicked 1997)                              14
  108. Thrust Fault (VCA 1998)                                   18
  109. Secret Lives (Sin City 1994)                              25
  110. LN566 (Hustler comp)                                     oop* 10?
  111. Centerfold (Sin City 1995)                                25
  112. Gorgeous (Caballero 1990)                                 13
  113. Blue Dahlia (Metro 1997)                                   7
  114. Lethal Woman (CDI 1991)                                   74*
  115. Shooting Star (Xcitement 1993)                            20
  116. Talk Dirty To Me 13 (Dreamland 2000)                      20
  117. California Cocksuckers 2 (Sin City 1998)                  10
  118. Andrew Blake's Girls (Caballero 1992)                     10
  119. Carnal Coed Confessions 4 (Jet Multimedia 2001            18
  120. Sinnocence (1995 Pepper Productions)                      24
  k9276.85
  121. Becoming Wet (VCA 2000)                                   18
  122. Generation Sex 2 (Video Team 1996)                        oop (100)*
  no listings
  123. X Factor (Filmco 1984)                                    14
  124. Oriental Taboo 1                                          24
  125. Robofox (CDI 1987)                                      9.94
  126. Muffy The Vampire Layer (Las Vegas Video 1992)         10.94
  127. Hot Chicks Do L.A. (Erotic Video Network 1994)            16
  128. Nothing To Hide Part 3 (Metro 1999)                       15
  129. Love Couch (VCA 1977)                                    oop (100)*
  no listings
  130. Raising Kane (Fat Dog 1993)                              oop (100)*
  no listings
  131. Europes A Poppin (1999)                                  oop (100)*
  no listings                k=11806.73
  132. Old Wave Hookers (Pleasure 1995                          oop (100)*
  no listings
  133. Fetish (Sin City 1997)                                    17
  134. Babysitter (Gourmet 1983)                                  7
  135. Satyr (Wicket 1997)                                       10
  136. Taboo (Standard 1980)                                     15
  137. Taboo 2 (Standard 1982)                                   17
  138. Psychosexuals 1 (Evil Angel 1997)                         13
  139. Feds In Bed    (Filmco 1993)                              13
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.270 Filed 05/22/19 Page 11 of 17



  140. Girl's Who...Up Ass 11                                 15
  141. V The Hot One (Metro 1977)                             15
  142. Things Change: My First Time (Metro 1993)              12.95
  143. Daisy May (VCA 1979)                                   25
  144. Cheatin' (Fat Dog 1994)                               oop (100)*
  no listings
  145. Made In Germany    (Fantasy 1987)                      10.94
  k9735.62
  146. The Box                                                17
  147. Seduced By The Flames (Coast To Coast 2000)            17
  148. Girl Scout (Erotic Angel 2001)                         74*
  149. Channel 69 part 2 (Coast To Coast 1996)                25
  150. Blazing Boners (Midnight 1992)                         74*
  151. Ass Attack                                             29
  152. Live Bait 4    (Pleasure 2000)                          8
  153. Win-A-Date (Dreamland 2001)                            18
  154. Gang Bang Fury    (Rosebud 1992)                        7
  155. Sexy Euro Girls (Platinum X 2004)                      15
  156. Sex Tribe (Erotic Angel/K-Beech 2002)                  24
  k=12,386.62
  157. Anal Woman 2 (Pleasure 1993)                           74*
  158. Living Doll                                            30
  159. Up R Class (3rd Degree 2004)                           10
  160. Girls And Guns (Midnight 1993)                        oop (100)*
  no listings
  161. Looks Like A Million (Las Vegas Video 1992)           oop (100)*
  no listings
  162. Carribean Vacation (Dreamland 2001)                    12
  163. Crybaby                                                 7
  164. Capn Mongo's Porno Playhouse (VCA 2001)                 7
  165. Radioactive Infected Sluts From Hell (erotic angel/thomas paine)
  74*
  166. Casual Lies (Caballero 1992)                            10
  167. Assent of a Woman (Dreamland 1993)                     oop (100)*
  168. Buda tape 1 (Evil Angel 1997)
  169. Invisible Lover (VCA 2001)                                9
  170. Black Call Girls (Dreamland 2001)                       34*
  k10220.62
  171. White Hot (Vivid 2003)                                  12
  172. Fuck Frenzy 7                                           13
  173. Debbie For President (Coast To Coast 1988)              24
  174. Hey, My Grandma Is A Whore 3 (Metropolis 2001)          44*
  175. Eye of the Tigress (Vidco 1988)                         10
  176. Big Bust Babes 28 (AFVC 1995)                           14
  177. Un-natural Sex 12 (Diabolic 2004)                       10
  178. Working Girl (Wicked 2000)                              10
  179. Chasin' The 50's (Wicked 1995)                          20
  180. Assman 19     (Anabolic 2001)                             6
  181. Perverted POV 2 (Diabolic 2001)                           5
  k=13121.62
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.271 Filed 05/22/19 Page 12 of 17



  182. Booty Talk 34 (West Coast Productions 2002)                10
  183. Club Kink (Jill Kelly 2001)                                21
  184. G Strings And Bobby Socks (Erotic Angel 2001)              13
  185. Liasions of Lust                                          oop (100)
  no listings
  186. Cheeks 2 (Coast To Coast 1989)                             10
  187. Sweet Hitch Hiker (Dreamland 2001)                         19
  188. Finger Licken Good 4 (3rd Degree 2007)                      6
  189. Masquerade                                                oop (100)*
  190. Over Sixty 2 (Filmco 2002)                                 14
  191. Nineteen 29 (Dane 1999)                                    24
  192. Sorority Babes (KBeech/Dreamland/Midnight 2002)            10
  193. Senior Squirters 4 (Coast To Coast 2000)                   13
  194. Grandma's In Woodyland 2 (Gentlemen's Video)               14
  195. Sweet Encounters (K-Beech 2000)                            15
  k10603.62
  196. Flesh Hunter 4 (Jules Jordan 2003)                         10
  197. Grumpy Old Women (Heatwave)                                25
  198. Jailhouse Sadie (Midnight 1998)                            15
  199. Shear Sextasy                                             oop (100)
  no listings
  200. New Girls 2 (Evil Angel 2002)                               7
  201. Wet Dream On Elm Street     (Fantasy 1988)                 64*
  202. Eighteen 5                                                 15
  203. Circus of Sex 1                                            24
  204. A2M 2    (Anabolic 2003)                                   13
  205. Girls Who SC and EC 6                                     oop (100)*
  no listings
  206. Young Lover                                                10
  k=13873.62
  207. Bedroom Eyes/Private Eye? (Erotic Angel 2001/Legend)        16
  208. Wildheart (Metro 1989)                                     24
  209. North Pole 7 (New Sensations 1999)                         53*
  210. Tailspin 1    (Video Team 1991)                            28
  211. Sexhibition 2 (Sunshine 1996)                              12
  212. China Cat (Caballero 1978)                                 11
  213. Beautiful Girls 11 (Evil Angel 2003)                       18
  214. Secrets    (Caballero 1990)                                30
  215. Extremely Bad Things (Coast To Coast 2000)                 20
  216. Princess of Thieves (Sin City 1994)                        19
  217. Wet Weekend (Dreamland 2001)                               oop
  (100)*
  218. My Oral Obsession (Dreamland 2001)                         22
  219. Venom 7 (Vidco 1996)                                        7
  220. Family Heat (Atom 1985)                                    12
  k11091.62
  221. Babes Illustrated 7 (Metro 1998)                           11
  222. Heartfelt 2 (Adam & Eve 1998)                              25
  223. Street Whore                                              oop (100)*
  no listings
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.272 Filed 05/22/19 Page 13 of 17



  224. Stuffin Young Muffins (New Sensations 2004)                21
  225. Goddesses                                                 oop (100)*
  no listings
  226. Deep Inside Farrah 2 (K-Beech 2000)                        14
  227. Please 10 (Evil Angel 2000)                                20
  228. Cold Feet (VCA 2000)                                       10
  229. Mission Erotica (Vivid 1997)                               29
  230. Red (Vivid 1998)                                           20
  231. Runaway Butts 7 (Evil Angel 2003)                          15
  k=14610.62
  232. Naked City (Sin City 1998)                                 oop
  (100)* no listings
  233. Runway (K-Beech 1997)                                      15
  234. Sex Shooter (Erotic Angel 2001)                            26
  235. Porn Again (Metro 1997)                                    25
  236. The Promise                                               oop (100)*
  no listings
  237. No Man's Land 27 (Video Team 1999)                         25
  238. Sweat Shop 2 (Fat Dog 1998)                                20
  239. Sexual Compulsion (Red Light District 2004)                 7
  240. Titty Mania 5 (Heatwave 2001)                              54*
  241. Laura (Legend 1998)                                       oop (100)*
  no listings
  242. Slant Eye For The Straight Guy (3rd Degree 2005)           11
  243. Priceless    (Wicked 2001)                                 25
  244. Mouthing Off    (Vivid 1998)                               25
  245. Stacy Nichols Remembered                                  oop (100)*
  no listings                     k11625.62
  246. Voyeur 20 (Evil Angel 2001)                                10
  247. Arcade (Vivid 1999)                                        23
  248. Naturally Perfect (New Sensations 2003)                    23
  249. Cheerleader Nurses (VCA 1993)                              14
  250. More Precious Than Gold (VCA 1998)                         74
  251. Affair DuJour    (Legend 1999)                             74*
  252. Rain Woman 15 (Coast To Coast 2001)                        11
  253. Assylum (Legend 1999)                                      25
  254. Voyeur 27 (Evil Angel 2004)                                29
  255. Eve's Gift    (Vivid 2000)                                 10
  256. Sexy Dolls (New Sensations/Digital Sin 2002)               21
  k=15,557.62
  257. Sweet Loads 5                                              10
  258. Sweet Loads 7                                              20
  259. Busted                                                     74*
  260. Forever Night (VCA 1998)                                   97
  261. Jenna Loves Rocco (Vivid 1996)                             10
  262. Adult Video Nudes (VCA 1993)                               74*
  263. Scenes From A Bar (Vivid 1998)                             25
  264. No Regrets (Adam & Eve 1999)                               14
  265. Nurse Shanna (Midnight 1998)                          oop (100)* no
  listings
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.273 Filed 05/22/19 Page 14 of 17



  266. Cab Rides 5 (Rain 1998)                                    20
  267. Bawdy And Soul (Vivid 1998)                                20
  268. 69th Sense (VCA 2000)                                      29
  269. Toilet Tarts                                               20
  270. Snatched To The Future (Elegant Angel 1991)               oop (100)
  no listings                       k12169.62
  271. Anal Encounters 5 (VCA 1992)                              oop (100)
  no listings
  273. Pushover (Wicked 1999)                                     25
  274. Cycle Slut (Coast To Coast 1992)                           10
  275. Where The Boys Aren't 4 (Vivid 1993)                       25
  276. Cherry Truckers (VCX 1976)                                 10
  277. Blue Girl From Planet Xxx (K-Beech 2001)             oop (100)
  278. Lesbian Piss Party (Seduction 2000)                       oop (100)
  279. Inside Asta   (Babylon 2000)                                8
  280. Pussycat Galore (Arrow 1984)                               16
  281. My Bare Lady (Moonlight 1989)                              40*
  282. Lacey's Secret (Video Team 2002)                            8
  k=16,612.62
  283. Skin Flicks (AVC 1978)                                     24
  284. Hotel California (Midnight 1998)                           21
  285. Girls In Heat                                                7
  286. Chasin' Pink (Vivid 1998)                                  25
  287. Streamers                                                 10
  288. Euro Trash (Dane 2005)                                    30
  289: Deep Inside Asia Carrera                                  25
  290. Bankable (Vivid 2002)                                     14
  291. F.A.B.'s 3 (Zero Tolerance 2004)                          10
  292. Sunset's Sizzlers (sunset thomas)                    oop (100)* no
  listings
  293. Hotel Lovejoy (Vivid 1998)                                19
  294. Inside Porn (Wicked 2000)                                  8
  295. Ladies Room (Caballero 1987)                              14
  296. Dungeon Dykes (Fantastic 1994)                            25
  k12673.62
  297. Anal Plaything 2 (Rosebud 1995)                           34
  298. Dirty Weekend (Plum 1997)                                  9
  299. Girls Who Screw Girls                                     oop (100)*
  no listings
  300. Gothic: Night Shift 3                                     oop (100)*
  no listings
  301. French Kiss (Wicked 2003)                                  9
  302. Club Erotica (Metro 1995)                                 11
  303. Sex Trek 1 (midnight)                                     29
  304. Tramps (Midnight 1996)                                    18
  305. Barely Nineteen 2                                         oop (100)*
  no listings
  306. Telephone Expose (VCA 1996)                               14
  307. Cum Swapping Sluts 2 (Red Light District 2002)            11.50
  k=17,380.12
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.274 Filed 05/22/19 Page 15 of 17



  308. Oriental Taboo 3                                           24
  309. Nicole Stanton Story pt. 2 (Caballero 1988)                14
  310. Only The A Hole 9 (Digital Playground 2004)                17
  311. Blue Movie (Wicked 1996)                                    7
  312. Sleaze (Sterling 1997)                                     74*
  313. Ripe 4 (Forbidden Films 1999)                              20
  314. Sweet And Low (K-Beech 2001)                               34
  315. Spread The Wealth (Dreamland 1994)                         74*
  316. Desire (Erotic Angel 2001)                                 19
  317. Thunder And Lightning (Midnight 1996)                      74*
  318. Sinboy 1 (Sin City 1996)                                   24
  319. Young Stuff 6 (Sin City 2002)                              11
  320. Klimaxx (Sin City 1997)                                     5
  321. Unashamed (Fat Dog 1993)                                  oop (100)
  no listings                       k13216.12
  322. Intrigue (Sin City 1998)                                   25
  323. Oriental Taboo 4                                           24
  324. XXXanadu (Heatwave 1995)                                   74*
  325. Intimate Strangers (Plum 1998)                              8
  326. Pregnant                                                   50
  327. Ebony Does Ivory 9 (sin city I believe)                   oop (100)*
  no listings
  328. Hooters (midnight I believe)                               25
  329. Tatiana 1 (Private 1997)                                   36
  330. Powebone (VCA 1976)                                       oop (100)*
  no listings
  331. Drop Sex (Evil Angel 1997)                                 24
  332. Other Side of Julie (Metro 1978)                           64*
  k=18,407.12
  333. Time Machine (Wicked 1996)                                 64*
  334. Hollywood Vice (Vidco 1985)                                25
  335. Taped College Confessions 5 (Rain, 1999)                    7
  336. 40 Something And Still Hot (1995)                          oop
  (100)* no listings
  337. Bad Wives (Vivid 1997)                                     20
  338. Sexed (Filmco 1993)                                      9.94
  339. Maneaters                                                  14
  340. Art of Sex                                                oop (100)*
  no listings
  341. Girls Club (VCA 1990)                                     20
  342. Black Chill (Wet 1986)                                    14
  343. 31 Girl Pick Up (Hustler/Vivid)                                oop
  (100)*
  344. On Trial 4 (Vivid 1992)                                    14
  345. On The Come Line (Midnight 1993)                           23
  346. Picture Perfect (Vivid 1996)                               14
  k13783.06
  347. Maxine (Excalibur Films 1988)                             9.95
  348. Golden Touch (Wicked 1995)                               24
  349. Perverse Desires (Leisure Time)                           6
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.275 Filed 05/22/19 Page 16 of 17



  350. Sin-A-Bun                                              oop (100)*
  no listings
  351. Older Wiser Sexier (Odyssey 2002)                      oop (100)*
  352. The Perfect Pair (Dreamland 2001)                       20
  353. Asians Over 40 (Samurai 2000)                           22
  354. Little Shop of Whores (Vivid 1987)                    9.94
  355. Hustlers (Midnight 1994)                                16
  356. Wild Things 2 (Metro 1986)                              14
  357. Oriental Taboo 2 (Cinderella)                           24
  k=19,377.95
  358. Val Gals (In Hand 1990)                                 18
  359. Extreme Pleasures (Erotic Angel 2001)                   18
  360. Sins of the Flesh (Heatwave 1998)                       24
  361. Spinners 2 (Wicked 1996)                                24
  363. Like Mother Like Daughter (VCX 1973)                     9
  364. Best of Regine Bardot (Filmco 1986)                     22
  365. Temple of Poon (Plush 1996)                             14
  366. Oriental Taboo 12 (Cinderella)                          24
  367. Virgin Dreams (VCX 1976)                                19
  368. Jane Bond Vs. Thunderthighs (Vidco 1988)                11
  369. Smooth Ride (Wicked 1996)                                8
  370. Lingerie Gallery                                        20
  371. Layovers (Erotic Angel 2002)                            29
  372. Night Dreams (VCA 1981)                                  9
  k14261.95
  373. Society Affairs (Caballero 1982)                        16
  374. Delicious (Video-X-Pix, 2004)                            5
  375. Euro Nymphs (Midnight 2001)                             59*
  376. Bust A Nut In Grandma's Butt (Totally Tasteless, 1999) oop
  (100)* no listings
  377. Flash Flood 4 (Coast To Coast 2001)                     30
  378. University Coeds 24 (Dane 2000)                         24
  379. Heart And Soul (Wicked 1997)                            25
  380. Competent People (Fat Dog 1995)                         25
  381. 3AM (Metro 1975)                                        34
  382. I Swear Im 18 #8                                        25
  383. Dirty Little Perverts (Dreamland 2000)                   6
  k=19975.95
  384. Golden Lotus (Hustler 1989)                             12
  385. Cafe Flesh 2 (VCA 1997)                                 25
  386. Erotic Penetration (Filmco 1986)                        14
  387. Night of the Vampires                                  oop (100)*
  no listings
  388. Felines (VCX 1972)                                       6
  389. Beach Blondes                                          oop (100)*
  no listings
  390. Wild Cats (Wicked 2003)                                 25
  391. Hollywood Hustle (Venus 99, 1990)                       10
  392. Fat Beach Patrol (Metropolis 2000)                      19
  393. Spank Me                                               oop (100)*
Case 1:19-cv-00276-PLM-RSK ECF No. 8-5, PageID.276 Filed 05/22/19 Page 17 of 17



  no listings
  394. The Watcher (Vivid 1999)                                  18
  395. Nobody's Lookin' (VCA 1993)                               74*
  396. American Bukkake 11 (JM Productions 2000)                 11
  397. 18 Young And Tight 5 (Dreamland 2000)                     34
  k14807.95
  398. Nice Girls Do Anal Too                                    15
  399. Pyromaniac (Soho 1990)                                    74*
  400. Heetseekers (Plush 1996)                                   14
  401. Sorority Sex Kittens 2 (VCA 1992)                            9
  402. Missionary Position Impossible 2 (Dreamland 2000)          22
  403. Deep Cheeks 11 (Rosebud)                                   23
  404. Rocket Girls (VCA 1993)                                    29
  405. Exposed (New Machine 2002)                            oop (100)* no
  listings
  406. Blow Dry (Vivid 1997)                                      18
  407. University Coeds 23 (Dane 1997)                            14
  408. The Show    (Vivid 1996)                                   78*
  k=20,919.95
  409. Best of Ready To Drop                                     oop (100)*
  410. Real Tickets 1    (VCA)                                    74*
  411. Pornocopia 7 (Adam & Eve)                                 oop (100)*
  no listings
  412. Girlfriends (VCA 1983)                                     17
  413. Anal Rama 2                                                54*
  414. Slurp 12                                                  oop
  (100)*no listings
  415. Czech Perfect    (Dreamland 2001)                         oop (100)*
  416. Wicked Temptress (Wicked 1999)                             7
  417: Sex Secrets of A Mistress (Vivid 1996)                     10
  418: Passages 4 (Vivid 1991)                                    17
  419. Nothing To Hide part 4 (Metro 2000)                        18
  420: Buda tape 2    (Evil Angel 1997)                           25
  421: Jane Bond Vs. Goldenrod (Vidco 1997)                         7
  422. Fast Forward (Wicked 2002)                                   9est
  k15369.95
  423: Candy Stripers 2 (Arrow, 1985)                             14est
  424: Six Hightide DVD's                                         300
  425: Corporate Assets 2 (Adam & Eve, 1997)                        27est
  426: Sex 1 and 2    (VCA 1994,1995)                               26est
  427: The Show Pt. 2 (Vivid, 1997)                                 74est
  428: Tight Ass (Amazing 1997)                                     5est
  429: On Trial 1 (Vivid,1991)                                      oop
  (100)* no listings
  430: On Trial 2 (Vivid 1992)                                         84est
  (30)
  431: Channel 69 pt 1 (Coast to Coast 1996)                            9est
  k15840.95      k=22142.95
